252 S.W.3d 137 (2007)
In re Darrell F. BROWN, Sr., Arkansas Bar No. 72012.
No. 05-592.
Supreme Court of Arkansas.
March 8, 2007.
PER CURIAM.
On July 1, 2005, pursuant to Ark. Sup. Ct. R. Prof. Conduct § 13, we assigned Special Judge John Cole to preside over disbarment proceedings involving Darrell F. Brown, Sr. Upon finding Mr. Brown committed misconduct, Judge Cole heard evidence relevant to an appropriate sanction to be imposed. Id. Afterwards, Judge Cole made findings of fact and conclusions of law and his recommendation of a sanction, all of which he filed with the clerk of this court, along with a transcript and record of the proceedings. Upon the filing, the parties are required to file briefs as in other cases. Under § 13, the findings of fact of the special judge are required to be accepted by this court unless clearly erroneous.
In this appeal, Mr. Brown has failed to file his brief, and on February 21, 2007, he notified the clerk he will not file a brief. By failing to file an abstract and brief, the court has nothing to review to question Judge Cole's findings of fact. Accordingly, we grant petitioner, Office of Professional *138 Conduct, its request for a final order disbarring Mr. Brown. His name shall be removed from the registry of attorneys licensed by the State of Arkansas, and he is barred and enjoined from engaging in the practice of law in this state.